DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 11/25/2020.
Claims 1, 14, and 19 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
The previous 112(b) rejections are hereby withdrawn due to applicant’s amendments.

Response to Arguments
Applicant argues #1:
Applicant respectfully submits that under the 2019 Patent Subject Matter Eligibility Guidance (the "2019 PEG") the claims are not directed to one of the enumerated judicial exceptions: mathematical concepts (i.e., mathematical relationships, formulas, equations, and calculations), mental processes (i.e., concepts performed in the human mind including an observation, evaluation, judgment, and opinion), and certain methods of organizing human activity (i.e., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claims include a method (claim 1) and system (claim 14) that recite elements such as "responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account" and "responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account." 

The backend computing system receives an authorization or rejection from the financial institution associated with the second financial account and settles the transaction with the primary financial account or the secondary financial account based on the authorization or rejection. Thus, this is a technology-based solution to a technology-based problem, and Applicant respectfully requests that this rejection be withdrawn. 


Examiners response:
Examiner respectfully disagrees, the Examiner fails to see how the claims are addressing a technical problem.  In the instant application, towards an abstract idea being applied to the backend computer, while the abstract idea is now shifting towards settling a transaction with a primary account when the transaction is rejected by a secondary account which is selected based on a transaction rule, there is a financial problem and not a technical problem.  This idea falls within the commercial and legal interactions grouping of abstract ideas as it’s directed to the sales activities for completing a transaction.  In the instant application, there is no technical improvement to the computer or system.
Applicant argues #2:
Even if the claims recite a judicial exception - which Applicant does not concede - the claims integrate that judicial exception into a practical application. According to the 2019 PEG, "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception."U.S. Patent Application No. 15/989,942 (2019 PEG at page 54). One of the exemplary considerations for practical integration is "an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim." (Id. at page 55, emphasis added). As noted above, the additional elements, such as "responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account" and "responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account." integrate the alleged abstract idea by settling the transaction with either the primary financial account or the secondary financial account based on the authorization or rejection of the financial institution associated with the secondary financial account. For at least this reason, Applicant respectfully requests that this rejection be withdrawn.


Examiners response:
Examiner respectfully disagrees, the claim at issue are not directed towards a particular machine.  The claims merely recite at a highly generic level a backend computing system being used to perform the abstract idea.  In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed.Cir. 2014), the Courts stated 
	
Applicant argues #3:
Even if the claims are directed to a judicial exception and do not integrate the judicial exception into a practical application - neither of which is true - the claims recite significantly more than the alleged abstract idea of "identifying an account associated with a first account identifier to settle a transaction based on a set of transaction rules." As Applicant has already explained, the claims recite additional elements that are directed to significantly more than the alleged abstract idea, including the "responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account" and "responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account" which is significantly more than organizing human activity. 
Accordingly, the pending claims are more than simply a drafting effort designed to monopolize paying for a transaction using credit. See Alice Corp., slip op. at 11 ("A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea]."') (quoting Mayo Collaborative Services v. Prometheus Laboratories, Inc., slip op. at 8-9 (2012)). Applicant is not seeking to "tie up" or preempt the idea of identifying an account associated with a first account identifier to settle a transaction based on a set of transaction rules "such that others cannot practice it." See Interim Guidance at 24-25. Consequently, the pending claims do not trigger the same public policy concerns as the claims at issue in Alice Corp. See Alice Corp., slip op. at 6 ("[Patents that integrate the building blocks into something more] pose no comparable risk of pre-emption, and therefore remain eligible for the monopoly granted under our patent laws."). 
For at least these reasons, Applicant respectfully requests that this rejection be withdrawn. 

Examiners response:
Applicant argues that claims are more than simply a drafting effort designed to monopolize paying for a transaction using credit.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something July 2015 Update: Subject Matter Eligibility.  Per the Memorandum - Recent Subject Matter Eligibility Decisions (McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC) in which Examiners are directed continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the US PTO' s SME) to resolve questions of preemption. The guide and memo directs Examiners to when an applicant argues that a claim does not preempt all applications of the exception, Examiners are directed to reconsider in Step 2A of the eligibility analysis whether the claim is directed to an improvement in computer-related technology or a specific way of achieving a desired outcome or end result (as discussed in the McRO
For the reasons, the 101 rejection is hereby maintained.
	
Applicant argues #4:
First, Applicant respectfully submits that the rejection is based on knowledge gleaned from Applicant's disclosure. Lafeer does not disclose or suggest the use of multiple financial accounts as recited by amended claim 19. The only reason to use multiple financial accounts is based on Applicant's disclosure, which is, of course, improper. See In re NTP, Inc., 654 F.3d 1279, 1299 (Fed. Cir. 2011) ("Care must be taken to avoid hind-sight reconstruction by using 'the patent in suit as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the claims in suit."') quoting Grain Processing Corp. v. American-Maize Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988) (internal citations omitted); see also MPEP 2142 (stating that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art."); MPEP 2145 ("[A]ny [judgment] on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper") (quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971)(emphasis added)). Therefore, Lafeer cannot properly be modified as proposed, and for this reason alone, Applicant respectfully requests that this rejection be withdrawn.  

Examiners response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, the Examiner also provided a suggested teaching of motivation for why having ordinary skill in the art would modify Lafeer with the teachings of Park [0134-0136] of providing the ability to have additional mobile devices to store the same policies for selecting a payment method as cited in non-final rejection, therefor this argument is not persuasive.
Applicant’s arguments with respect to claim(s) 1-20 with regards to the limitations "responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, identifying an account associated with a first account identifier to settle a transaction based on a set of transaction rules, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method and systems. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
receiving an identifier for a first financial instrument for a transaction being conducted at the point of transaction, the first financial instrument identifying a primary financial account associated therewith;

retrieving at least one transaction routing rule associated with the plurality of secondary financial instruments, the transaction routing rule specifying a condition for selecting one of the secondary financial accounts;
identifying one of the plurality of secondary financial accounts for conducting the transaction based on the transaction and the transaction routing rule; and
settling the transaction with the identified secondary financial accounts, wherein settling the transaction comprises:
routing the transaction to the identified second financial account for settlement;
responsive to receiving a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account;
responsive to receiving an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account.

The steps of receiving an identifier for a financial instrument identifying a primary financial account, retrieving other secondary financial accounts associated with the identifier and transaction rules associated with the identifier, identifying a secondary financial accounts to use based on the rules and settling the transaction with the identified secondary financial account, routing the transaction to the identified second financial account for settlement; responsive to receiving a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account; responsive to receiving an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities) but for the recitation of generic computer components.   That is other than reciting a backend computing system comprising at least one computer processor, a point of transaction device, a backend computing system for a financial institution, a transaction rules database, and a customer electronic device hosting an electronic wallet nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of 
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a backend computing system comprising at least one computer processor, a point of transaction device, a backend computing system for a financial institution, a transaction rules database, and a customer electronic device hosting an electronic wallet.  The backend computing system comprising at least one computer processor, point of transaction device, backend computing system for a financial institution, transaction rules database, and customer electronic device hosting an electronic wallet are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of computers and mobile devices.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  The specification does not provide any indication that the backend computing system comprising at least one computer processor, point of transaction device, backend computing system for a financial institution, transaction rules database, and customer electronic device hosting an electronic wallet is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of backend computing system comprising at least one computer processor, point of transaction device, backend computing system for a financial institution, transaction rules database, and customer electronic device hosting an electronic wallet to perform the steps of receiving an identifier for a financial instrument identifying a primary financial account, retrieving other secondary financial accounts associated with the identifier and transaction rules associated with the identifier, identifying a secondary financial accounts to use based on the rules and settling the transaction with the identified secondary financial account, routing the transaction to the identified second financial account for settlement; responsive to receiving a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account; responsive to receiving an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-7, 12-13, 15-16, and 20 further define the abstract idea, claims 8-10, and 17 are directed towards fundamental economic practices (splitting the transaction), and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Claim 11 recites that the transaction rules are based on machine learning from at least one prior transaction, however this is akin the claims are invoking the computers merely as a tool to perform an existing process (the machine learning process), which are mere instructions to apply an exception (see MPEP 2106.05(f)) and is generally linking the use of the judicial exemption to a particular technical computing environment (the computer and mobile computer environment).  The Dependent claims when analyzed both individually and in combination are also held 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 9, 14, 15, and 17 are U.S.C. 103 as being unpatentable over Lafeer, et al. (US Patent Application Publication 20150332246), “Lafeer”, in view of Dobson, et al. (US Patent Application Publication 20170140385), “Dobson”.
As per claim 1, Lafeer discloses:
A method for account agnostic transaction routing, comprising: [0004] The disclosed embodiments include systems and methods that enable a consumer to use a multi-account card for transactions and select an account for completing each transaction at a later, more convenient time.
in a backend computing system comprising at least one computer processor: see figs. 2 (financial service provider, server 111) and 5, [0027], [0055] For example, server 111 may include one or more memory device(s) storing data and software instructions and one or more processor(s) configured to use the data and execute the software instructions to perform server-based functions and operations known to those skilled in the art and related to the function and operations of the type of businesses performed by financial service provider 110 (or other type of entity component 110 may represent)... In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500.
receiving, from a point of transaction device, an identifier for a first financial instrument for a transaction being conducted at the point of transaction device, the first financial instrument identifying a primary financial account associated therewith; wherein Lafeer discloses the multi-card account may be associated with its own separate financial service account, the Examiner is interpreting the multi-card account’s own financial service account to be akin to the primary account [0055-0057], [0091] In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140… In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit).
retrieving a plurality of secondary financial accounts associated with the identifier for the first financial instrument, wherein the plurality of secondary financial accounts includes including the primary account; [0024], [0055], [0062], [0091] In an exemplary embodiment, multiple financial service accounts may be associated with the same financial account product, referred to herein as a multi-account card. While depicted and described as a card, it should be understood that a multi-account card may refer to any financial product associated with more than one financial service account and configured to be used in one or more of the exemplary disclosed processes… As was described in process 500, a customer may initiate a multi-account card transaction by using their multi-account card 410 at a POS device connected to server 131 of a merchant 130. Server 131 may receive information about the transaction, such as a transaction amount and information identifying multi-account card 410, and transmit the transaction information to server 111. Server 111 may receive and analyze the transaction information to identify the multi-account card 410 involved in the transaction (step 610). In some embodiments, server 111 may also identify the financial service accounts associated with the identified multi-account card 410… In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit). Server 111 may associate the separate account with each other financial service account and be configured to transfer a balance from the separate account to one or more of the other financial service accounts. Server 111 may determine whether a multi-account card transaction is authorized based on whether the transaction is authorized for the separate financial service account. If the transaction is authorized, server 111 may generate a pending transaction with the separate account. Server 111 may then transfer the balance of the pending transaction to a financial service account, such as based on a selection from user 101 and/or an automatic selection process. If no selection is made, the server 111 may process the transaction using the separate financial service account.
retrieving at least one transaction routing rule associated with the plurality of secondary financial instruments, the transaction routing rule specifying a condition for selecting one of the secondary financial accounts; wherein the Examiner is interpreting the customer settings and criteria for selecting an account to be akin to the transaction routing rules, and by the using the settings and criteria, the system would retrieve the settings and criteria [0055-0057], [0063], [0078], [0091] Server 111 may use the transaction information to authorize the transaction (step 520). In one example, server 111 may authorize the transaction by determining whether the transaction meets authorization criteria for one or more of the financial service accounts. For example, server 111 may determine whether the transaction amount exceeds a limit (e.g., credit limits, daily spending limit, loan amount, etc.) for each financial service account. In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected.
identifying one of the plurality of secondary financial accounts for conducting the transaction based on the transaction and the transaction routing rule; and  [0055], [0059], [0078] In other embodiments, server 111 and/or client device 120 may execute software instructions to perform a process to automatically select a financial service account… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected.
settling the transaction with the identified secondary financial account, wherein the settling the transaction comprises: [0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
routing the transaction to the identified second financial account for settlement; [0057-0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
Lafeer does not expressly disclose the following, Dobson, however discloses:
responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account; [0019], [0076-0078] In step 610, an authorization response may be received from the primary financial institution by the receiving device of the processing server, wherein the authorization response includes a data element configured to store a response code indicative of denial of the payment transaction. In step 612, the processing device of the processing server may identify a secondary financial institution (e.g., secondary financial institution 114)… In step 614, the received transaction message may be modified by the processing device of the processing server by replacing the institution identifier stored in the second data element of the received transaction message with an alternative identifier associated with the identified secondary financial institution. In step 616, the modified transaction message may be electronically transmitted by the transmitting device of the processing server to the acquiring institution... In one embodiment, modifying the received transaction message may further include modifying a message type indicator indicative of an authorization response and modifying a response code stored in a fourth data element included in the transaction message to indicate approval of the payment transaction.
responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account. [0019], [0071] In step 516, the transmitting unit 206 of the processing server 102 may electronically transmit a data signal to the secondary financial institution via the payment rails or an alternative communication network that is superimposed with a notification regarding the payment transaction. In step 518, the secondary financial institution 114 may receive the notification. The notification may notify the secondary financial institution 114 that the payment transaction was approved by the issuer 110 for acceptance of risk by the secondary financial institution 114, with the notification further including any transaction data that may be necessary for processing by the secondary financial institution 114, such as the transaction amount, merchant data, etc… Payment Transaction—A transaction between two entities in which money or other financial benefit is exchanged from one entity to the other. The payment transaction may be a transfer of funds, for the purchase of goods or services, for the repayment of debt, or for any other exchange of financial benefit as will be apparent to persons having skill in the relevant art. In some instances, payment transaction may refer to transactions funded via a payment card and/or payment account, such as credit card transactions.
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the teachings of Lafeer with the ability process a transaction using a second account 

As per claim 2, Lafeer discloses:
wherein the condition comprises a transaction amount. [0057], [0067] For example, server 111 may determine whether the transaction amount exceeds a limit (e.g., credit limits, daily spending limit, loan amount, etc.) for each financial service account. In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… In an exemplary embodiment, server 111 may also transmit a notification to client device 120 (step 640). The notification received by client device 120 may include information identifying the authorized transaction, as well as the financial service accounts with which a transaction is pending, or, alternatively, that the transaction was not authorized (and possibly including reasons for the determination).

As per claim 4, Lafeer discloses:
wherein the condition comprises a merchant. [0078] For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected. The criteria may include information regarding particular merchants, merchant categories, transaction amounts, time periods, locations, and the like. For example, customer settings may indicate that a debit account should be selected as.

As per claim 9, Lafeer discloses:
wherein the step of settling the transaction with the identified secondary financial account comprises routing the transaction to an issuer associated with the identified secondary financial account. [0057], [0060], [0080] In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140. Server 111 may use the transaction information to authorize the transaction (step 520)… Server 111 may complete the transaction using the designated account determined in step 820 (step 840). In one embodiment, server 111 may allow the pending transaction with the designated financial service account to automatically complete, such as through typical payment processing procedures. In another embodiment, server 111 may send a notification to another component of financial service provider 110 indicating that the transaction can be completed using the designated account.

As per claim 14, Lafeer discloses:
A system for account agnostic transaction routing, comprising: [0004] The disclosed embodiments include systems and methods that enable a consumer to use a multi-account card for transactions and select an account for completing each transaction at a later, more convenient time.
a point of transaction device receiving a transaction and an identifier for a first financial instrument from a customer, the first financial instrument identifying a primary financial account associated therewith; wherein Lafeer discloses the multi-card account may be associated with its own separate financial service account, the Examiner is interpreting the multi-card account’s own financial service account to be akin to the primary account [0050], [0055-0057], [0091] Typically, each financial service account may be associated with one or more separate financial account products, such as a physical card that a user may carry on their person and use to perform financial service transactions at a point of sale (POS) terminal. With this typical configuration, a customer must select the financial account product associated with a particular account when initiating a transaction with a merchant (e.g., merchant 130)... In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit).
a backend computing system for a financial institution receiving the transaction and the identifier for the first financial instrument from the point of transaction device; and [0055-0057] In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140.
a transaction rules database; [0042], [0055-0057], [0078] In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… Database 226 may include computing components (e.g., database management system, database server, etc.) configured to receive and process requests for data stored in memory devices of database(s) 226 and to provide data from database 226… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account.
wherein: the backend computing system retrieves a plurality of secondary financial accounts associated with the identifier including the primary financial account; [0024], [0055], [0062], [0091] In an exemplary embodiment, multiple financial service accounts may be associated with the same financial account product, referred to herein as a multi-account card. While depicted and described as a card, it should be understood that a multi-account card may refer to any financial product associated with more than one financial service account and configured to be used in one or more of the exemplary disclosed processes… As was described in process 500, a customer may initiate a multi-account card transaction by using their multi-account card 410 at a POS device connected to server 131 of a merchant 130. Server 131 may receive information about the transaction, such as a transaction amount and information identifying multi-account card 410, and transmit the transaction information to server 111. Server 111 may receive and analyze the transaction information to identify the multi-account card 410 involved in the transaction (step 610). In some embodiments, server 111 may also identify the financial service accounts associated with the identified multi-account card 410… In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit). Server 111 may associate the separate account with each other financial service account and be configured to transfer a balance from the separate account to one or more of the other financial service accounts. Server 111 may determine whether a multi-account card transaction is authorized based on whether the transaction is authorized for the separate financial service account. If the transaction is authorized, server 111 may generate a pending transaction with the separate account. Server 111 may then transfer the balance of the pending transaction to a financial service account, such as based on a selection from user 101 and/or an automatic selection process. If no selection is made, the server 111 may process the transaction using the separate financial service account.
the backend computing system retrieves at least one transaction routing rule associated with the plurality of secondary financial accounts from a transaction rules database, the transaction routing rule specifying a condition for selecting one of the secondary financial accounts; wherein the Examiner is interpreting the customer settings and criteria for selecting an account to be akin to the transaction routing rules, and by the using the settings and criteria, the system would retrieve the settings and criteria [0042], [0055-0057], [0063], [0078], [0091] Server 111 may use the transaction information to authorize the transaction (step 520). In one example, server 111 may authorize the transaction by determining whether the transaction meets authorization criteria for one or more of the financial service accounts. For example, server 111 may determine whether the transaction amount exceeds a limit (e.g., credit limits, daily spending limit, loan amount, etc.) for each financial service account. In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected.
the backend computing system identifies one of the plurality of secondary financial accounts for conducting the transaction based on the transaction and the transaction routing rule; and [0055], [0059], [0078] In other embodiments, server 111 and/or client device 120 may execute software instructions to perform a process to automatically select a financial service account… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected.
the backend computing system settles the transaction with the identified secondary financial accounts, wherein the settling the transaction comprises: [0057-0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
routing the transaction to the identified second financial account for settlement; [0057-0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
Lafeer does not expressly disclose the following, Dobson, however discloses:
responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account; [0019], [0076-0078] In step 610, an authorization response may be received from the primary financial institution by the receiving device of the processing server, wherein the authorization response includes a data element configured to store a response code indicative of denial of the payment transaction. In step 612, the processing device of the processing server may identify a secondary financial institution (e.g., secondary financial institution 114)… In step 614, the received transaction message may be modified by the processing device of the processing server by replacing the institution identifier stored in the second data element of the received transaction message with an alternative identifier associated with the identified secondary financial institution. In step 616, the modified transaction message may be electronically transmitted by the transmitting device of the processing server to the acquiring institution... In one embodiment, modifying the received transaction message may further include modifying a message type indicator indicative of an authorization response and modifying a response code stored in a fourth data element included in the transaction message to indicate approval of the payment transaction.
responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account. [0019], [0071] In step 516, the transmitting unit 206 of the processing server 102 may electronically transmit a data signal to the secondary financial institution via the payment rails or an alternative communication network that is superimposed with a notification regarding the payment transaction. In step 518, the secondary financial institution 114 may receive the notification. The notification may notify the secondary financial institution 114 that the payment transaction was approved by the issuer 110 for acceptance of risk by the secondary financial institution 114, with the notification further including any transaction data that may be necessary for processing by the secondary financial institution 114, such as the transaction amount, merchant data, etc… Payment Transaction—A transaction between two entities in which money or other financial benefit is exchanged from one entity to the other. The payment transaction may be a transfer of funds, for the purchase of goods or services, for the repayment of debt, or for any other exchange of financial benefit as will be apparent to persons having skill in the relevant art. In some instances, payment transaction may refer to transactions funded via a payment card and/or payment account, such as credit card transactions.
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the teachings of Lafeer with the ability process a transaction using a second account when the first institution denies the transaction as taught by Dobson doing so allows for genuine transactions that would otherwise be declined be successfully processed [0004].

As per claim 15, Lafeer discloses:
wherein the condition comprises a transaction amount, a transaction type, a merchant, or a customer benefit associated with each of the plurality of secondary financial accounts. [0078] For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected. The criteria may include information regarding particular merchants, merchant categories, transaction amounts, time periods, locations, and the like. For example, customer settings may indicate that a debit account should be selected as.

As per claim 17, Lafeer discloses:
wherein the transaction is routed to an issuer associated with the identified secondary financial accounts. [0057], [0060] In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140. Server 111 may use the transaction information to authorize the transaction (step 520)… In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.


Claims 3, 5-8, 10-16, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lafeer in view of Dobson in view of Rezayee, et al. (US Patent Application Publication 20180315038), “Rezayee”.

As per claim 3, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the condition comprises a transaction type. [0034], [0096], [0141] A token can be associated with various validity rules, such as remaining valid for certain transactions, transaction use limits, time limits, transaction types (e.g., wired or wireless), user account limitations (such as association with a particular payment card or loyalty card) or merchant limitations.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify the multi-account transaction system of Lafeer with the ability to associate rules with a token for an account based on the transaction type as taught by Rezayee doing so allows for the accounts to be limited to particular types of transactions [Rezayee, 0096]. 

As per claim 5, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the condition comprises a customer benefit associated with each of the plurality of financial instruments. wherein the Examiner is interpreting the incentives and offers associated with the payment types to be akin to the customer benefits [0076], [0081] In some embodiments, a message provided from a transaction application of a mobile device 10 may include a listing of all standardized payment card types supported by the mobile device 10. In addition, the message may include information indicative of a priority or ranking of the standardized payment card types (e.g., such as defined by a user or based on other information, such as incentives, offers, transaction history, etc.). In some embodiments, transaction processing instructions 132 may include instructions for enabling payment reader 22 to select a payment card type for processing at least a portion of a particular payment transaction based on an indicated priority of supported payment card applications on mobile device 10.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to select a payment account based on the incentives and offers associated with a payment card as taught by Rezayee doing so allows for the account to be selected based on the highest ranked incentive [Rezayee, 0081].

As per claim 6, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the customer benefit comprises rewards earned. [0021], [0076], [0081] For example, the beacon may prompt or offer a user an opportunity to switch a payment card application for use with the payment transaction, such as a prompt to agree to switch from a standard payment card application to a background application, such as when the user may derive a benefit (e.g., a merchant or issuer's promotional offer, loyalty incentives, etc.)… In some embodiments, a message provided from a transaction application of a mobile device 10 may include a listing of all standardized payment card types supported by the mobile device 10. In addition, the message may include information indicative of a priority or ranking of the standardized payment card types (e.g., such as defined by a user or based on other information, such as incentives, offers, transaction history, etc.). In some embodiments, transaction processing instructions 132 may include instructions for enabling payment reader 22 to select a payment card type for processing at least a portion of a particular payment transaction based on an indicated priority of supported payment card applications on mobile device 10.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to select a payment account based on the loyalty 

As per claim 7, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the customer benefit comprises a discount. [0021], [0042] A message provided to the user may provide the user an opportunity to select a payment type, such as by switching payment types (e.g., from standard to non-standard, etc.), or to receive an offer, such as a discount, obtain a loyalty offer, receive cash back, and other similar functionality…In some embodiments, a message provided from a transaction application of a mobile device 10 may include a listing of all standardized payment card types supported by the mobile device 10. In addition, the message may include information indicative of a priority or ranking of the standardized payment card types (e.g., such as defined by a user or based on other information, such as incentives, offers, transaction history, etc.). In some embodiments, transaction processing instructions 132 may include instructions for enabling payment reader 22 to select a payment card type for processing at least a portion of a particular payment transaction based on an indicated priority of supported payment card applications on mobile device 10.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to select a payment account based on the discounts associated with a payment card as taught by Rezayee doing so allows for the account to be selected based on best discount [Rezayee, 0081].

As per claim 8, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein at least two of the plurality of secondary financial accounts are issued by different issuers. [0040], [0074] In the exemplary GUI of FIG. 2, a foreground display portion includes standard payment cards CARD 1 (VISA) and CARD 2 (MasterCard), as well as background card SQ CARD (Square Cash). 
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to manage accounts from different issuers as taught by Rezayee doing so allows accounts from other issuers to be associated with the user’s accounts [Rezayee, 0074].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Lafeer does not expressly disclose the following, Rezayee, however discloses:
splitting the transaction between two of the plurality of secondary financial accounts. [0074], [0085 - 0090] The payment reader 22 may provide information to a first remote server (e.g., payment server 40, etc.) for the first remote server to authorize payment of the at least first portion of the wireless payment transaction by the standardized payment card identified by the payment reader 22… The payment reader 22 may further identify a background payment card from a listing of background payment card types (e.g., a loyalty card for processing a loyalty card transaction). The payment reader 22 may use the identification to process at least a second portion of the wireless payment transaction… In this regard, selection of a payment method for at least a portion of the payment transaction may be performed based on the information… In some embodiments, the payment reader 22 may receive an authorization for each of the at least first portion and at least second portion of the wireless payment transaction, such as from each respective first and second remote server. The payment reader 22 may complete the payment transaction (e.g., approve or decline the transaction) upon receiving both of the authorizations for the at least first portion and at least second portion of the wireless payment transaction.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to split the payment between accounts as taught by Rezayee doing so allows a transaction to be split between two accounts [Rezayee, 0085-0090].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the transaction routing rule is based on machine learning from at least one prior transaction. [0133] Card management instructions 324 may apply algorithms such as machine learning algorithms to the information and generate updated rules included in instructions stored at the payment terminal 20 where the particular payment reader 22 is located. Card management instructions 324 may provide the updated rules to the payment terminal 20 for storage in memory as an update to relevant instructions, such as transaction processing instructions 132 or payment management instructions 224.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to use machine learning to generate and update rules for processing transaction as taught by Rezayee doing so allows for the rules to be updated based on pass data and results through the application of machine learning [Rezayee, 0133].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the transaction routing rules are received from a third party. [0082] such as priority rules included in background application instructions 140. Based on background application instructions, payment reader 22 may make the selection based on information such as instructions stored in memory of the payment reader, rules stored at the merchant device 29, and/or rules stored at a payment server 40.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to receive rules for making a selection from a merchant or payment server as taught by Rezayee doing so allows for the rules to be gathered from different sources [Rezayee, 0082].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the transaction routing rules are dynamic. [0128], [0133] Based on the information provided, payment service system 50 may update rules stored in card management instructions 324, and may provide updates for payment terminals 20 from time-to-time, such as to improve functionality of the payment terminal, or to facilitate more efficient processing of payment information during payment transactions…Card management instructions 324 may apply algorithms such as machine learning algorithms to the information and generate updated rules included in instructions stored at the payment terminal 20 where the particular payment reader 22 is located. Card management instructions 324 may provide the updated rules to the payment terminal 20 for storage in memory as an update to relevant instructions, such as transaction processing instructions 132 or payment management instructions 224.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to update rules for processing transaction as taught by Rezayee doing so ensures the rules are updated for more efficient processing of transactions [Rezayee, 0128,  0133].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the customer benefit comprises rewards earned or a discount.  [0021], [0042] A message provided to the user may provide the user an opportunity to select a payment type, such as by switching payment types (e.g., from standard to non-standard, etc.), or to receive an offer, such as a discount, obtain a loyalty offer, receive cash back, and other similar functionality…In some embodiments, a message provided from a transaction application of a mobile device 10 may include a listing of all standardized payment card types supported by the mobile device 10. In addition, the message may include information indicative of a priority or ranking of the standardized payment card types (e.g., such as defined by a user or based on other information, such as incentives, offers, transaction history, etc.). In some embodiments, transaction processing instructions 132 may include instructions for enabling payment reader 22 to select a payment card type for processing at least a portion of a particular payment transaction based on an indicated priority of supported payment card applications on mobile device 10.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to select a payment account based on the incentives, discounts and offers associated with a payment card as taught by Rezayee doing so allows the account to be selected based on best discount [Rezayee, 0081].

As per claim 18, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the transaction routing rules are received from a third party. [0082] such as priority rules included in background application instructions 140. Based on background application instructions, payment reader 22 may make the selection based on information such as instructions stored in memory of the payment reader, rules stored at the merchant device 29, and/or rules stored at a payment server 40.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to receive rules for making a selection from a merchant or payment server as taught by Rezayee doing so that the rules to be gathered from different sources, such as from the merchant [Rezayee, 0082].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lafeer in view of Dobson in view of Park, et al. (US Patent Application Publication 20150324766), “Park”.

As per claim 19, Lafeer discloses:
A system for account agnostic transaction routing, comprising: [0004] The disclosed embodiments include systems and methods that enable a consumer to use a multi-account card for transactions and select an account for completing each transaction at a later, more convenient time.
a point of transaction device receiving a transaction and an identifier for a first financial instrument from a customer; [0050], [0055-0057] Typically, each financial service account may be associated with one or more separate financial account products, such as a physical card that a user may carry on their person and use to perform financial service transactions at a point of sale (POS) terminal. With this typical configuration, a customer must select the financial account product associated with a particular account when initiating a transaction with a merchant (e.g., merchant 130)… In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140.
a backend computing system for a financial institution receiving the transaction and the identifier for the first financial instrument from the point of transaction device, the first financial instrument identifying a primary financial account associated therewith; wherein Lafeer discloses the multi-card account may be associated with its own separate financial service account, the Examiner is interpreting the multi-card account’s own financial service account to be akin to the primary account In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140… In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit).
a transaction rules database; and [0042], [0055-0057], [0078] In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… Database 226 may include computing components (e.g., database management system, database server, etc.) configured to receive and process requests for data stored in memory devices of database(s) 226 and to provide data from database 226… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account.
a customer electronic device hosting an electronic wallet comprising a plurality of secondary financial accounts including the primary financial account; see figs. 3 and 9, [0022], [0049], [0091] Financial service accounts may be associated with electronic accounts, such as a digital wallet or similar account that may be used to perform electronic transactions, such as purchasing goods and/or services online… In certain embodiments, memory 323 may store a mobile banking application 326. Mobile banking application 326 may be one or more programs or software instructions that, when executed by processor(s) 321, perform one or more banking operations. … In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit).
wherein:
the customer electronic device identifies one of the plurality of secondary financial accounts for conducting the transaction based on the transaction and the transaction routing rule; and [0055-0059], [0063], [0078], [0091] In other embodiments, server 111 and/or client device 120 may execute software instructions to perform a process to automatically select a financial service account… Server 111 may use the transaction information to authorize the transaction (step 520). In one example, server 111 may authorize the transaction by determining whether the transaction meets authorization criteria for one or more of the financial service accounts. For example, server 111 may determine whether the transaction amount exceeds a limit (e.g., credit limits, daily spending limit, loan amount, etc.) for each financial service account. In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected.
the backend computing system settles the transaction with the identified secondary financial account, wherein the settling the transaction comprises: [0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
routing the transaction to the identified second financial account for settlement; [0057-0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
Lafeer does not expressly disclose the following, Dobson, however discloses:
responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the second financial account, settling the transaction with the primary financial account; [0019], [0076-0078] In step 610, an authorization response may be received from the primary financial institution by the receiving device of the processing server, wherein the authorization response includes a data element configured to store a response code indicative of denial of the payment transaction. In step 612, the processing device of the processing server may identify a secondary financial institution (e.g., secondary financial institution 114)… In step 614, the received transaction message may be modified by the processing device of the processing server by replacing the institution identifier stored in the second data element of the received transaction message with an alternative identifier associated with the identified secondary financial institution. In step 616, the modified transaction message may be electronically transmitted by the transmitting device of the processing server to the acquiring institution... In one embodiment, modifying the received transaction message may further include modifying a message type indicator indicative of an authorization response and modifying a response code stored in a fourth data element included in the transaction message to indicate approval of the payment transaction.
responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account. [0019], [0071] In step 516, the transmitting unit 206 of the processing server 102 may electronically transmit a data signal to the secondary financial institution via the payment rails or an alternative communication network that is superimposed with a notification regarding the payment transaction. In step 518, the secondary financial institution 114 may receive the notification. The notification may notify the secondary financial institution 114 that the payment transaction was approved by the issuer 110 for acceptance of risk by the secondary financial institution 114, with the notification further including any transaction data that may be necessary for processing by the secondary financial institution 114, such as the transaction amount, merchant data, etc… Payment Transaction—A transaction between two entities in which money or other financial benefit is exchanged from one entity to the other. The payment transaction may be a transfer of funds, for the purchase of goods or services, for the repayment of debt, or for any other exchange of financial benefit as will be apparent to persons having skill in the relevant art. In some instances, payment transaction may refer to transactions funded via a payment card and/or payment account, such as credit card transactions.
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the teachings of Lafeer with the ability process a transaction using a second account when the first institution denies the transaction as taught by Dobson doing so allows for genuine transactions that would otherwise be declined be successfully processed [0004].

Lafeer does not expressly disclose the following, Park, however discloses:
wherein: the customer electronic device retrieves at least one transaction routing rule associated with the plurality of secondary financial accounts from the transaction rules database, the transaction routing rule specifying a condition for selecting one of the plurality of secondary financial accounts; [0051], [0134-0136] The payment-by-proxy service may be operated based on financial agreement and regulation among financial institutions and service providers, and performed from or via user device 200. Such a payment-by-proxy service may be implemented with a mobile payment service, but the embodiments of the present disclosure are not limited thereto. The mobile payment service is a service for making a payment through a mobile payment card, also operated under financial agreement and regulation, and performed from or via user device 200… For example, service server 400 receives information on payment conditions and selection policies from user device 200 and store the received information in the database in connection with each cardholder… At S4070, initiation data may be generated and transmitted to associated user devices. After the registration, service server 400 may generate initiation data for indicating and initiation the payment-by-proxy service and provide the generated initiation data to at least one of associated user devices 210 and 220 and associated financial institution server 600 after the registration operation S4050… Furthermore, the initiation data may include information on an associated primary cardholder, associated payment conditions, and a selection policy.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to have the mobile device receive the payment selection policies from the server database as taught by Park doing so allows for additional user devices to have the same policies installed [Park, 0134-0136].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lafeer in view of Dobson in Park in view of Rezayee.
As per claim 20, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the transaction routing rules are received from a third party. [0082] such as priority rules included in background application instructions 140. Based on background application instructions, payment reader 22 may make the selection based on information such as instructions stored in memory of the payment reader, rules stored at the merchant device 29, and/or rules stored at a payment server 40.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to receive rules for making a selection from a merchant or payment server as taught by Rezayee doing so allows for the rules to be gathered from different sources, such as a merchant [Rezayee, 0082].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694

/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694